         Case 1:16-cr-00281-PGG Document 960 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC GRAYSON,
                               Movant,                                  ORDER

                   -against-
                                                                  21 Civ. 1870 (PGG)
UNITED STATES OF AMERICA,
                                                                  16 Cr. 281-8 (PGG)
                               Respondent.


PAUL G. GARDEPHE, United States District Judge:

               The Court, having concluded that the motion brought under 28 U.S.C. § 2255

should not be summarily dismissed as being without merit, hereby ORDERS that:

               The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

               Within thirty days of the date of this order, the U.S. Attorney’s Office shall file an

answer or other pleadings in response to the motion. Movant shall have thirty days from the date

on which Movant is served with Respondent’s answer to file a response. Absent further order,

the motion will be considered fully submitted as of that date.

               All further papers filed or submitted for filing must include the criminal docket

number and will be docketed in the criminal case.

SO ORDERED.

Dated:   March 11, 2021
         New York, New York

                                                              PAUL G. GARDEPHE
                                                             United States District Judge
